UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7143



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL WATKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-90-260)


Submitted:   September 23, 2005           Decided:   October 27, 2005


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Nathaniel Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Nathaniel Watkins appeals the district court’s orders

denying his motions filed under 18 U.S.C.A. § 3582(c)(2) (West

2000 & Supp. 2005), and Fed. R. Civ. P. 59(e).                We review the

denial of a motion to modify a sentence for abuse of discretion.

United States v. Turner, 59 F.3d 481, 483 (4th Cir. 1995).                  “A

court . . . abuses its discretion if it makes a mistake of law.”

Randall v. Prince George’s County, 302 F.3d 188, 211 (4th Cir.

2002); James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).           We have

reviewed the record and the district court’s order and conclude

that   the   district   court   mistakenly    believed   it   did   not   have

jurisdiction to consider Watkins’ motion on the merits.             See U.S.

Sentencing    Guidelines    Manual     §   1B1.10   (2000)    (stating    that

Amendment 591 applies retroactively).         Accordingly, we vacate the

district court’s orders and remand for further proceedings.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      VACATED AND REMANDED




                                     - 2 -